Citation Nr: 1741288	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 3, 2016, and in excess of 20 percent thereafter, for biceps tendonitis, status post left (major) subacromial bursectomy and arthroscopy (left shoulder disability).  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to January 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, inter alia, granted service connection for biceps tendonitis, status post left (major) subacromial bursectomy and arthroscopy (left shoulder disability), and assigned an initial 10 percent rating, effective March 10, 2008.  

In July 2015, the Board remanded the matter for additional development.  While the matter was in remand status, in an April 2016 rating decision, the RO increased the rating for the Veteran service-connected left shoulder disability to 20 percent disabling effective March 3, 2016.


FINDINGS OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran's attorney notified VA that the Veteran wished to withdraw this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, following the RO's April 2016 rating decision increasing the rating for the Veteran's left shoulder disability to 20 percent, his attorney submitted an April 2016 letter withdrawing her representation of the Veteran, describing it as "complete."  

In October 2016, the Board advised the Veteran and his attorney that his appeal had been returned to the Board and that they had 90 days to submit additional argument or request a change in representation.  

In November 2016, the Veteran's attorney responded that in April 2016, she withdrew her representation of the Veteran and "we withdrew his appeal."  

Although she and the Veteran evidently intended to do so, the Veteran's attorney failed to make clear in April 2016 that the Veteran wished to withdraw his appeal.  In November 2016, however, the Veteran's attorney clearly indicated that the Veteran wished to withdraw this appeal.  The Board finds that the November 2016 withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.





____________________________________________
K CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


